The trial court erred in not hearing the relators’ motion for disbursement of proceeds. Moody v. Arabie, 498 So.2d 1081 (La.1986) obligates an intervenor as well as the plaintiff to pay a portion of the costs of recovery, including attorney’s fees, under the circumstances and criteria set out in Moody, supra. Under La.C.C.P. art. 2088(7), the trial court is not divested of jurisdiction to hear the relators’ motion and decide the issues. IT IS ORDERED that the trial court hear the relators’ motion for disbursement of the proceeds of the judgment signed in this matter on January 26, 1987, which judgment is now subject to execution.